            Case 1:19-cv-01420-MKV Document 97 Filed 02/03/21 Page 1 of 4


                                                                                   USDC SDNY
                             UNITED STATES DISTRICT COURT                          DOCUMENT
                            SOUTHERN DISTRICT OF NEW YORK                          ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 2/3/2021
                                                    No. 19-cv-01420-MKV
 In re Avon Products Inc. Securities Litigation
                                                    CLASS ACTION

             ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES AND
                   AWARDS PURSUANT TO 15 U.S.C. §78U-4(a)(4)

       WHEREAS, this matter came on for hearing on January 20, 2021 (the “Final Approval

Hearing”) on Lead Counsel’s motion for an award of attorneys’ fees and expenses and awards

pursuant to 15 U.S.C. §78u-4(a)(4); and

       WHEREAS, the Court having considered all matters submitted to it at the Final Approval

Hearing and otherwise; and it appearing that notice of the Final Approval Hearing substantially in

the form approved by the Court was mailed to all Settlement Class members who could be

identified with reasonable effort, and that a summary notice of the hearing substantially in the form

approved by the Court was published in Investor’s Business Daily and transmitted over PR

Newswire pursuant to the specifications of the Court; and the Court having considered and

determined the fairness and reasonableness of the award of attorneys’ fees and litigation expenses

requested and awards pursuant to 15 U.S.C. §78u-4(a)(4).

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.       This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement, dated as of August 21, 2020 (the “Stipulation”), and all capitalized

terms not otherwise defined herein shall have the same meanings as set forth in the Stipulation.

       2.       The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all Parties to the Action, including all Settlement Class members.
             Case 1:19-cv-01420-MKV Document 97 Filed 02/03/21 Page 2 of 4




        3.       Notice of Lead Counsel’s motion for an award of attorneys’ fees and payment of

litigation expenses and awards pursuant to 15 U.S.C. §78u-4(a)(4) was given to all members of

the Settlement Class who could be identified with reasonable effort. The form and method of

notifying the Settlement Class of the motion for an award of attorneys’ fees and payment of

litigation expenses and awards pursuant to 15 U.S.C. §78u-4(a)(4) satisfied the notice requirements

of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the

Due Process Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.

§78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995; constituted the

best notice practicable under the circumstances; and constituted due, adequate, and sufficient

notice to all persons entitled thereto.

        4.       There have been no objections to Lead Counsel’s request for attorneys’ fees and

litigation expenses and awards pursuant to 15 U.S.C. §78u-4(a)(4).

        5.       Lead Counsel is hereby awarded, on behalf of all Plaintiffs’ Counsel, attorneys’

fees in the amount of $4,350,000 (i.e., 30% of the Settlement Fund) and $157,000 in payment of

litigation expenses, which sums the Court finds to be fair and reasonable. Lead Counsel shall

allocate the attorneys’ fees awarded amongst Plaintiffs’ Counsel.

        6.       Lead Plaintiff Holly Ngo and additional named plaintiff David Klungle are hereby

awarded $7,500 and $1,220 respectively under 15 U.S.C. §78u-4(a)(4).

        7.       In making this award of attorneys’ fees and expenses and awards pursuant 15

U.S.C. §78u-4(a)(4) to be paid from the Settlement Fund, the Court has considered and found that:

                 a.     The Settlement has created a fund of $14,500,000 in cash that has been paid

into escrow pursuant to the terms of the Stipulation, and that numerous Settlement Class members




                                                 2
         Case 1:19-cv-01420-MKV Document 97 Filed 02/03/21 Page 3 of 4




who submit acceptable Proof of Claim Forms will benefit from the Settlement that occurred

because of the efforts of Plaintiffs’ Counsel;

               b.        The fee sought by Lead Counsel has been reviewed and approved as

reasonable by Lead Plaintiff Holly Ngo, the stockholder who oversaw the prosecution and

resolution of the Action, as well as by additional named plaintiff David Klungle, who assisted in

the prosecution and resolution of the Action.

               c.        63,092 copies of the Notice were mailed to potential Settlement Class

members and nominees stating that Lead Counsel would apply for attorneys’ fees in an amount

not to exceed 30% of the Settlement Fund and litigation expenses in an amount not to exceed

$210,000, including requests for awards under 15 U.S.C. §78u-4(a)(4) not to exceed $10,000 each;

               d.        The Action raised a number of complex issues;

               e.        Had Plaintiffs’ Counsel not achieved the Settlement there would remain a

significant risk that Lead Plaintiff and the other members of the Settlement Class may have

recovered less or nothing from Defendants;

               f.        Plaintiffs’ Counsel conducted the litigation and achieved the Settlement

with skill, perseverance, and diligent advocacy;

               g.        Lead Plaintiff Holly Ngo and additional named plaintiff David Klungle

actively participated in litigating the Action, spending approximately 70 hours and 40 hours

respectively doing so;

               h.        The amount of attorneys’ fees awarded, litigation expenses and awards

under 15 U.S.C. §78u-4(a)(4) to be paid from the Settlement Fund are fair and reasonable and

consistent with awards in similar cases;




                                                   3
            Case 1:19-cv-01420-MKV Document 97 Filed 02/03/21 Page 4 of 4




                i.     Public policy concerns favor the award of attorneys’ fees and expenses and

awards under 15 U.S.C. §78u-4(a)(4) in securities class action litigation; and

                j.     Plaintiffs’ Counsel expended 3,808.8 hours, with a lodestar value of

$2,673,314.75, to achieve the Settlement.

       8.       Any appeal or any challenge affecting this Court's approval of any attorneys' fees

and expense application or award under 15 U.S.C. §78u-4(a)(4) shall in no way disturb or affect

the finality of the Judgment.

       9.       Exclusive jurisdiction is hereby retained over the Parties and the Settlement Class

members for all matters relating to this Action, including the administration, interpretation,

effectuation, or enforcement of the Stipulation and this Order.

       10.      In the event that the Settlement is terminated or the Effective Date of the Settlement

otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

Stipulation.

       11.      There is no just reason for delay in the entry of this Order, and immediate entry by

the Clerk of the Court is expressly directed.


       SO ORDERED in the Southern District of New York on February 3, 2021.



                                                THE HON.
                                                    HO
                                                     ON. MAR
                                                         MARY
                                                           RY KAYY VYSKOCIL
                                                                   V SKOCIL
                                                                   VY
                                                UNITED STATES
                                                           ES DISTRICT JUDGE
                                                     D STATE




                                                  4
